ACCEPTED
                                                                                                          01-15-00006-CV
                                                                                                FIRST COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                     1/12/2015 2:23:46 PM
                                                                                                      CHRISTOPHER PRINE
                                                                                                                   CLERK
                                 BEIRNE, MAYNARD & PARSONS, L.L.P.
                                        1300 POST OAK BOULEVARD
                                               SUITE 2500
                                       HOUSTON, TEXAS 77056-3000
                                                                                      FILED IN
N. TERRY ADAMS, JR.                            (713) 623-0887                 1st COURT
                                                                               Direct       OF APPEALS
                                                                                      Dial (713) 960-7319
PARTNER
                                             FAX (713) 960-1527                   HOUSTON,
                                                                                 Email:          TEXAS
                                                                                        tadams@bmpllp.com

                                                                              1/12/2015 2:23:46 PM
                                           January 12, 2015                   CHRISTOPHER A. PRINE
                                                                                        Clerk

Christopher A. Prine
Clerk, First Court of Appeals
301 Fannin
Houston, Texas 77002-2066

         Re:          01-15-00006-CV; Paula Hill et. al. v. Baylor College of Medicine et. al.

                          Parties’ Joint Notice of Impending Settlement

Dear Mr. Prine:

       The appellants and appellees in the above-captioned appeal jointly inform
the Court that they are in the process of settling this case. The parties expect to
finalize their settlement very shortly. Once the settlement agreement is signed, the
appellants will file a motion with the Court this week to dismiss the appeal.

      Due to their impending settlement, the parties also jointly request that the
Court abate consideration of appellants’ pending Motion to Extend Time for Filing
Notice of Appeal and also correspondingly abate appellees’ deadline to file a
response thereto. That pending motion will become moot upon dismissal of the
appeal.

         Thank you for your usual courtesy and cooperation.

                                        Respectfully submitted,

TWOMEY | MAY, PLLC                                          BEIRNE, MAYNARD & PARSONS, L.L.P.

By: /s/ George F. May                                       By: /s/ N. Terry Adams, Jr.
George F. May                                               Thomas P. Sartwelle
State Bar No. 24037050                                      State Bar No. 17656000
George@twomeymay.com                                        tsartwelle@bmpllp.com
2 Riverway, 15th Floor                                      N. Terry Adams, Jr.
Houston, Texas 77056                                        State Bar No. 00874010
Christopher A. Prine, Clerk
First Court of Appeals
January 12, 2015
Page 2

Telephone:(713) 659-0000         tadams@bmpllp.com
Facsimile: (713) 201-8485        Forrest J. Wynn
ATTORNEYS FOR APPELLANTS /       State Bar No. 24037750
PLAINTIFFS PAULA HILL ET. AL.    fwynn@bmpllp.com
                                 1300 Post Oak Blvd., Suite 2500
                                 Houston, Texas 77056-3000
VINSON & ELKINS LLP              Telephone: (713) 623-0887
                                 Facsimile: (713) 960-1527
By: /s/ Patrick W. Mizell
Patrick W. Mizell                ATTORNEYS FOR APPELLEES /
State Bar No. 14233980           DEFENDANTS BAYLOR COLLEGE OF
pmizell@velaw.com                MEDICINE, SALWA SHENAQ, M.D.,
Stacey N. Vu                     INDEPENDENT EXECUTOR OF THE
State Bar No. 24047047           ESTATE OF SALEH SHENAQ, M.D.,
svu@velaw.com                    AND FELIX R. SHARDONOFSKY, M.D.
1001 Fannin Street, Suite 2500
Houston, Texas 77002-3014
Telephone:(713) 758-2932
Facsimile: (713) 615-5912
ATTORNEYS FOR APPELLEE /
DEFENDANT TEXAS CHILDREN’S
HOSPITAL




939690v.1 003765/050175